DETAILED ACTION
This action is responsive to the following communications: The response filed 01/21/2021. This action is made Final.

Claims 1-18 are pending in the case. Claims 1, 7 and 13 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
On page 7 of the response, Applicant submits, “Applicant acknowledges the non-statutory double patenting rejections and respectfully requests that these rejections be held in abeyance until allowable subject matter can be agreed upon. At that time, the Applicant will address these rejections, and a terminal disclaimer will be filed if appropriate.” As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,353,548. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 7 and 13 of the instant application are generally broader in scope than Claim 1 of the Patent, with minor variations in language and limitations that would remain anticipated by the Patent as shown in the table below. Claims 7 and 13 are a system and computer program product that perform a method that is substantially the same as Claim 1 of the instant application and the Patent.

Claim 1, Application 16/406,147
Claim 1, Application 15/206,535 (U.S. Patent Number 10,353,548)
A method comprising:
 A method comprising steps of:
 
receiving a query of a database of a plurality of objects from a user;
displaying a first virtual object image,
displaying a first virtual object image representing a first object of said plurality of objects on an interface,
the displayed first virtual object image including a first plurality of property instances, each property instance of the first plurality of property instances corresponding to a respective one of a plurality of property data types;
said first object having properties represented by data in said database; displaying at least two instances of said properties of said first object on said first virtual object image;
 
determining that at least two objects of said plurality of objects are returned from said query;
displaying an icon within a boundary of the first virtual object image;
displaying a drag icon at a first location associated with said first virtual object image in response to said determining 

receiving a first input from said user dragging said drag icon to a second location that is different than said first location;
in response to detecting movement of the icon outside the boundary of the first virtual object image, displaying a ghost template,
displaying a ghost template in response to said first input,
the ghost template including a list of the plurality of property data types corresponding to the first plurality of property instances included in the first virtual object;
said ghost template displaying a list of types of properties of said first object in said database represented by said first virtual object image;
in response to detecting selection of a first property data type of the plurality of property data types displayed in the ghost template,
receiving a second input from said user continuing said dragging of said drag icon in said first input to a property type of said first object displayed by said ghost template; selecting said property type of said first object in response to said second input;

displaying all instances of said property type selected in said selecting step that are stored in said database;
in response to detecting selection of an instance from the plurality of instances of the first property data type,
receiving a third input from said user continuing said dragging of said drag icon in said second input to an instance of said property type and dropping said drag icon on said instance of said property type; selecting said instance of said property type in response to said third input to define a selected instance; and 
displaying a second virtual object image that includes a second plurality of property instances from the respective data record corresponding to the selected instance of the first property data type.
displaying a second virtual object image corresponding to a second object of said at least two objects of said plurality of objects different from said first object by substituting said selected instance for a first instance of said at least two instances of said properties of said first object on said first virtual object image and substituting another instance of another property of said second object for a . 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-3, 5-9, 11-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borodovski et al. (US 20040205526 A1, cited in IDS dated 07/11/2016), hereinafter Borodovski in view of Yuki (US 20110072373 A1, cited in previous Office Action), hereinafter Yuki.

Regarding Claim 1, Borodovski teaches:
A method comprising: displaying a first virtual object image, (See FIG. 1, registration form 20 is displayed on an interface [0018])
the displayed first virtual object image including a first plurality of property instances, each property instance of the first plurality of property instances corresponding to a respective one of a plurality of property data types; (See FIG. 1, data fields 50 in a registration form 20 [0018] e.g. data fields in form 20 include First Name, Last Name, Address, etc.)
displaying an icon within a boundary of the first virtual object image; (Once a field 50 is identified, or in conjunction with identifying the field 50, the form-fill mechanism visually marks the field 50 (e.g. with an arrow 30, with a star, by hi-lighting the field or any other method of visually indicating which field is to be populated). [0021])
interaction with the icon… of the first virtual object image; in response to detecting… interaction with the icon… of the first virtual object image, displaying a ghost template, (The wallet 10 may preferably be retrieved manually by calling the form-fill mechanism as any other program would be called, or the form-fill mechanism could run in the background and the wallet 10 could automatically pop-up when a blank data field 50 is detected (e.g. when a user clicks on the data field 50, when multiple blank data fields 50 are detected in a document, etc.). In either configuration, the wallet 10 is opened as a separate window so the information can be viewed, accessed and/or edited by the user. [0020])
the ghost template including a list of the plurality of property data types corresponding to the first plurality of property instances included in the first virtual object; (See FIG. 1, The wallet 10 is an electronic document that includes different data fields 70 of information. [0019], e.g. Account, Name, Address)
in response to detecting selection of a first property data type of the plurality of property data types displayed in the ghost template, displaying a list of a plurality of instances of the first property data type, (The wallet 10 could display the information separated into different views (e.g. delivery location and other location) such that when a user selects a particular heading, the data fields 70 associated with that heading could be displayed [0019], e.g. First, Middle, Last, etc. under Name)
each of the plurality of instances of the first property data type corresponding to a respective data record; (multiple data fields 70, each with different information, that can be transferred alone or in groups. For example, rather than including the field Name (John Doe) it is preferable to have the fields First name (John) and Last name (Doe) 
in response to detecting selection of an instance from the plurality of instances of the first property data type, (The user selects a field 70 from the wallet 10 (e.g. by single or double clicking a mouse, pressing the return key, etc., on the field 70, the field name 60 or the group 80 to be transferred) [0021])
displaying a second virtual object image that includes a second plurality of property instances from the respective data record corresponding to the selected instance of the first property data type. (the data from that field 70 is transferred to the destination field 50… This process continues until all data fields are filled, all required data fields 50 are filled, or the user ends the process. [0021] multiple data fields 70, each with different information, that can be transferred...  in groups. For example, rather than including the field Name (John Doe) it is preferable to have the fields First name (John) and Last name (Doe) and have the ability to transfer the information from each data field 70... together (John Doe). Such a grouping could be realized using a rule base (preset, user defined or a combination thereof), certain data fields 70 could be set up as a group 80 such that when the group 80 is selected every field 70 in that group 80 is transferred as a single entity [0019])

While Borodovski teaches that the wallet can be retrieved manually by calling the form-fill mechanism as any other program would be called, which teaches detecting user interaction with the icon of the first virtual object image and in response to 
detecting user selection and movement of the icon outside the boundary of the first virtual object image; in response to detecting movement of the icon outside the boundary of the first virtual object image, displaying a ghost template, (emphasis added).

Yuki teaches:
A method comprising: displaying a first virtual object image, the displayed first virtual object image including a first plurality of property instances,… (See FIG.s 3A-4F, 27A-27D, and 29A-30B, contents list showing at least one object icon that represent a selectable operation target object [0142])
displaying an icon within a boundary of the first virtual object image; (See FIG. 3A, content items in contents list displayed as icons within a boundary of the list [0162])
detecting user selection and movement of the icon outside the boundary of the first virtual object image; (the user can select data which is to be an operation target as an operation target object by touching the corresponding object icon displayed on the display unit 103 [0154], determines whether the drag operation detected in S103 was performed on an object icon representing the operation target object [0157])
in response to detecting movement of the icon outside the boundary of the first virtual object image, displaying a ghost template, (When the center point of the object icon crosses the guide showing the boundary of the display area (Y in S108) as shown in FIG. 3B,…, the display control unit 10 displays a command icon "Fn" representing 
the ghost template including a list of [a] plurality of property data types… (According to the selected operation target object (C-2), the display unit 103 displays command icons [0166])
in response to detecting selection of a first property data type of the plurality of property data types displayed in the ghost template, (the user can visually designate a command process by performing the drag operation so as to overlay the object icon representing the operation target object onto the command icon representing the command, as shown in FIG. 3C [0167])
displaying a list of a plurality of instances of the first property data type,… (when there are parameters associated with the selected command icon "Fn", the display control unit 10 displays parameter icons Dn as shown in FIG. 3C, [0169])
in response to detecting selection of an instance from the plurality of instances of the first property data type, (suppose here that the drag operation is continuously performed by the user on the object icon representing the operation target object as shown in FIG. 3D and thus the object icon stays on the parameter icon Dn for a predetermined period of time (for two seconds, for example) (Y in S117). In this case, the operation determination unit 105 registers the parameter (CIF in the present example) represented by the parameter icon Dn into the operation history table as shown in FIG. 4D (S118). Then, the processing returns to S107 where whether the drag 
displaying a second virtual object image that includes a second plurality of property instances… corresponding to the selected instance of the first property data type. (a drag operation of the user, the desired content (the image M6 in the present example): crosses the message icon ("Great!" in the present example) desired by the user from the message list displayed in an area 2802 (Area-2); crosses an icon representing the expiration period (" 1 month" in the present example) desired by the user from properties of the display expiration periods displayed in an area 2803 (Area-3); and is finally released to end the drag operation at an arbitrary position in the virtual screen display area (namely, "Position on message board" in FIG. 29E) that is considered as the execute instruction icon [0343] the coordinates (312, 204) calculated by the virtual position determination unit 113 for the operation target device are designated between display position tags (Position). When receiving this operation instruction message, the operation target device obtains the image according to the operation instruction and displays the image with the designated message [0322])




Regarding Claim 2, the rejection of Claim 1 is incorporated.
Borodovski may not explicitly disclose:
wherein selection of the instance from the plurality of instances of the first property data type is detected by detecting movement of the icon to a location coinciding with the selected instance of the first property data type.

Yuki teaches:
wherein selection of the instance from the plurality of instances of the first property data type is detected by detecting movement of the icon to a location coinciding with the selected instance of the first property data type. (suppose here that the drag operation is continuously performed by the user on the object icon representing the operation target object as shown in FIG. 3D and thus the object icon stays on the parameter icon Dn for a predetermined period of time ( for two seconds, for example) (Y in S117). In this case, the operation determination unit 105 registers the parameter (CIF in the present example) represented by the parameter icon Dn into the operation history table as shown in FIG. 4D (S118). Then, the processing returns to S107 where whether the drag operation is ended is determined [0170] (a drag operation of the user, the desired content (the image M6 in the present example): crosses the message icon ("Great!" in the present example) desired by the user from the message list displayed in 

Given that Borodovski teaches that the user selects a field 70 from the wallet 10 (e.g. by single or double clicking a mouse, pressing the return key, etc., on the field 70, the field name 60 or the group 80 to be transferred), and the data from that field 70 is transferred to the destination field 50 (Borodovski [0021]), drag and drop capability that allows the information to be moved (Borodovski [0008]) and that changes may be made in the above construction and in the foregoing sequences of operation without departing from the scope of the invention (Borodovski [0025]), while Yuki teaches that each of the information processing devices 100, 100A, 1006, 100C, and 100D in the first to fifth embodiments has the screen for displaying the operation candidates corresponding to the various kinds of functions (including: editing and processing of a target image or target video; adjustments to image quality, sound quality, volume of sound in broadcasting and image reproduction; management, entry, reference, and display expiration period setting for the schedule; setting of timer viewing and recording; switching of the recording mode; and creation of mail text and address specification), (Yuki [0359]) and regardless of the difference, the contents and the external devices can be processed as the operation target objects in the same manner (Yuki [0231]), it would have been obvious to one of ordinary skill in the art before the effective filing date 

One would have been motivated to do so to provide an information processing device which is capable of executing a plurality of processes with intuitive operability (Yuki [0015]).

Regarding Claim 3 the rejection of Claim 2 is incorporated.
Borodovski may not explicitly disclose:
further comprising detecting movement of the icon from the location coinciding with the selected instance of the first property data type to a second location indicating where to display the second virtual object image.

Yuki teaches:
further comprising detecting movement of the icon from the location coinciding with the selected instance of the first property data type to a second location indicating where to display the second virtual object image. (a drag operation of the user, the desired content (the image M6 in the present example): crosses the message icon ("Great!" in the present example) desired by the user from the message list displayed in an area 2802 (Area-2); crosses an icon representing the expiration period (" 1 month" in 

Given that Borodovski teaches that the user selects a field 70 from the wallet 10 (e.g. by single or double clicking a mouse, pressing the return key, etc., on the field 70, the field name 60 or the group 80 to be transferred), and the data from that field 70 is transferred to the destination field 50 (Borodovski [0021]), drag and drop capability that allows the information to be moved (Borodovski [0008]) and that changes may be made in the above construction and in the foregoing sequences of operation without departing from the scope of the invention (Borodovski [0025]), while Yuki teaches that each of the information processing devices 100, 100A, 1006, 100C, and 100D in the first to fifth embodiments has the screen for displaying the operation candidates corresponding to the various kinds of functions (including: editing and processing of a target image or target video; adjustments to image quality, sound quality, volume of sound in broadcasting and image reproduction; management, entry, reference, and display expiration period setting for the schedule; setting of timer viewing and recording; 

One would have been motivated to do so to provide an information processing device which is capable of executing a plurality of processes with intuitive operability (Yuki [0015]).

Regarding Claim 5 the rejection of Claim 1 is incorporated.
Borodovski may not explicitly disclose:
wherein detecting selection of the first property data type comprises detecting movement of the icon to a location that coincides with the first property data type displayed in the ghost template.

Yuki teaches:


Given that Borodovski teaches that the user selects a field 70 from the wallet 10 (e.g. by single or double clicking a mouse, pressing the return key, etc., on the field 70, the field name 60 or the group 80 to be transferred), and the data from that field 70 is transferred to the destination field 50 (Borodovski [0021]), drag and drop capability that allows the information to be moved (Borodovski [0008]) and that changes may be made in the above construction and in the foregoing sequences of operation without departing from the scope of the invention (Borodovski [0025]), while Yuki teaches that each of the information processing devices 100, 100A, 1006, 100C, and 100D in the first to fifth embodiments has the screen for displaying the operation candidates corresponding to 

One would have been motivated to do so to provide an information processing device which is capable of executing a plurality of processes with intuitive operability (Yuki [0015]).

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Borodovski teaches:
wherein displaying the second virtual object image includes replacing the first virtual object image with the second virtual object image. (the data from that field 70 is transferred to the destination field 50… This process continues until all data fields are filled, all required data fields 50 are filled, or the user ends the process. [0021] multiple 

Yuki also teaches:
wherein displaying the second virtual object image includes replacing the first virtual object image with the second virtual object image. (See FIG. 5F, Contents List is replaced with second virtual object, when the user selects the processing pattern icon and ends the drag operation on the execute instruction icon (S120) as shown in FIG. 5E, sequential processes defined by the selected processing pattern are executed (S123). Then, in the case where "Progress view mode" is set 0£ in S124), the progress view screen as shown in FIG. 5F is displayed. [0209])

Therefore, combining Borodovski and Yuki would meet the claim limitations for the same reasons as set forth in Claim 1.

Claims 7 and 13 are directed to a system comprising: a display device; and a processor communicatively coupled to the display device, wherein the processor is configured to output instructions and a computer program product comprising a non-Claim 1 and are therefore rejected under the same rationale as above, in view of (computers and the Internet, the invention could also be applied to Personal Digital Assistants, pagers, phones, set top boxes, other networks, etc (Borodovski [0018]) and FIG.s 1, 14, 23, 26 and 28, display unit 103, display control unit 10, and computer-readable recording medium in an aspect of the present invention is a medium having a program recorded thereon for causing an information processing device to [0028] of Yuki.

Regarding Claims 8 and 14, the rejection of Claims 7 and 13, respectively, are incorporated.
Claims 8 and 14 are substantially the same as Claim 2 and are therefore rejected under the same rationale as above.

Regarding Claims 9 and 15, the rejection of Claims 8 and 14, respectively, are incorporated.
Claims 9 and 15 are substantially the same as Claim 3 and are therefore rejected under the same rationale as above.

Regarding Claims 11 and 17, the rejection of Claims 7 and 13, respectively, are incorporated.
Claims 11 and 17 are substantially the same as Claim 5 and are therefore rejected under the same rationale as above.

Regarding Claims 12 and 18, the rejection of Claims 7 and 13, respectively, are incorporated.
Claims 12 and 18 are substantially the same as Claim 8 and are therefore rejected under the same rationale as above.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Borodovski and Yuki as applied to claims 3, 9 and 15 respectively above, and further in view of Martinez (US 20030076359 A1, cited in previous Office Action), hereinafter Martinez.

Regarding Claim 4, the rejection of Claim 3 is incorporated.
Borodovski may not explicitly disclose:
further comprising displaying an animation representing movement of the selected instance of the first property data type along a path to the second location.

Martinez teaches:
displaying an animation representing movement of a selected instance of a first property data type along a path to a second location. (Data transfer may be animated on the display screen based on the data transfer command… Animating data transfer in response to a paste command may include moving a reduced object from an indicator 

Borodovski teaches that changes may be made in the above construction and in the foregoing sequences of operation without departing from the scope of the invention (Borodovski [0025]) and Yuki further teaches that the path taken by the object icon in the drag operation is shown by the solid-line arrow on the operation screen displayed on the display unit 103. However, the method of displaying the path is not limited to this. For example, an operational guidance for assisting the operation may be displayed. (Yuki [0355]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transfer of the data of Borodovski, combined with Yuki, to include displaying an animation representing movement of the selected instance of the first property data type along a path to the second location, as taught by Martinez, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to do so to provide visual feed back to the operator that data has been transferred (Martinez [0004]).

Furthermore, an animation representing movement of the selected instance of the first property data type along a path to the second location is merely a design choice that does not modify the operation of the method or components within the method. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. (See MPEP 2144.04(1), In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947))

Regarding Claims 10 and 16, the rejection of Claims 9 and 15, respectively, are incorporated.
Claims 10 and 16 are substantially the same as Claim 4 and are therefore rejected under the same rationale as above.

Applicant’s arguments, see pgs. 8-9 of the response filed 01/21/2021, with respect to the rejection(s) of claim(s) 1, 7 and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Borodovski in view of Yuki.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179